PER CURIAM.
Upon consideration it is ordered that a peremptory writ of mandate in the above-entitled cause be issued forthwith to Matt Carey, clerk of the district court of the fifth judicial district of the state of Montana, in and for the county of Madison, in which said clerk shall be directed to enter the following order in the cause entitled, The State of Montana ex rel. Wellington D. Rankin, Attorney General, Plaintiff, v. *607Madison State Bank of Virginia City, Montana, a Corporation, Defendant; Fidelity & Deposit Company of Maryland, Appellant, v. P. B. McClintock, Receiver, Respondent:
Messrs. Day & Mapes, for Relator.
Messrs. Rodgers & Gilbert, for Respondent.
It is ordered that P. B. McClintock, receiver of the Madison State Bank of Virgina City, Montana, a corporation, be and he is hereby directed to allow the claim of the said Fidelity & Deposit Company of Maryland as a preferred claim against the said Madison State Bank and forthwith pay the amount of said claim, to wit: $2,462.75, to the said Fidelity & Deposit Company of Maryland, or its attorneys of record herein; and
It is further ordered that the said Fidelity & Deposit Company of Maryland do have and recover of and from the defendant named, P. B. McClintock, receiver, its costs and disbursements herein and on appeal to the supreme court, taxed at the sum of $57.50.